TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 7, 2018



                                      NO. 03-18-00292-CV


                   Giga Entertainment Media, Inc., d/b/a Selfeo, Appellant

                                                 v.

                                EMCF Partners, LLC, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 27, 2018. The parties

have filed an agreed motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.